Exhibit 10.1
 
Commercial Manufacturing Agreement
(the “Agreement”)
 


 
by and between
                 
Lonza Sales Ltd.
Münchensteinerstrasse 38
CH4002 Basel
Switzerland
           
- hereinafter “Lonza”-
           
and
                 
Pharmacyclics, Inc.
995 E. Argues Avenue
Sunnyvale, CA 94085
U.S.A.
- hereinafter  “Pharmacyclics” -

 
Effective as of February 5, 2013 (the “Effective Date”)
 














[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 

--------------------------------------------------------------------------------

 
 
Recitals
 
WHEREAS, Pharmacyclics wishes to engage Lonza for the manufacture of human
pharmaceutical oncology agent identified as [**] in bulk form (the “Product”);
 
WHEREAS, Lonza and its Affiliates have the expertise and know-how in the
manufacture of such Product; and
 
WHEREAS, Lonza and its Affiliates desire to perform such manufacturing for
Pharmacyclics on the terms and subject to the conditions set out herein.
 


NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the Parties intending to be legally
bound, agree as follows:
 
1   Certain Definitions
 
“Affiliate”
means any company, partnership or other entity which directly or indirectly
Controls, is Controlled by or is under common Control with the relevant
Party.  “Control” means the ownership of more than fifty percent (50%) of the
issued share capital or the legal power to direct or cause the direction of the
general management and policies of the relevant Party.
 
“Agreement”
means this agreement incorporating all Appendices, as amended from time to time
by written agreement of the Parties.
 
“Applicable Law”
means all relevant U.S., Chinese, Swiss and European Union federal, state and
local laws, statutes, rules, and regulations which are applicable to a Party’s
activities hereunder, including, without limitation, the applicable regulations
and guidelines of any governmental authority in such jurisdictions and all
applicable cGMP together with amendments thereto.
 
“Background Intellectual Property”
means any Intellectual Property either (i) owned or controlled by a Party prior
to the Effective Date or (ii) developed or acquired by a Party independently
from the performance of the Manufacturing hereunder during the Term of this
Agreement.

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
2

--------------------------------------------------------------------------------

 
 
“Batch”
means the quantity of Product derived from a single run of the Process.
 
“Capital Equipment”
means those certain pieces of equipment described in a Project Plan used to
produce the Product that are purchased by Pharmacyclics or for which
Pharmacyclics reimburses Lonza, including, without limitation, the related
documentation regarding the design, validation, operation, calibration and
maintenance of such equipment.
 
“Certificate of Analysis”
means a document prepared by Lonza listing tests performed by Lonza or approved
External Laboratories on the Specifications and test results.
 
“Certificate of Compliance”
means a document prepared by Lonza: (i) listing the manufacturing date, unique
Batch number, and concentration of Product in such Batch and (ii) certifying
that such Batch was manufactured in accordance with the Master Batch Record and
cGMP, if applicable.
 
“cGMP”
means those laws and regulations applicable in the U.S., Europe or Japan
relating to the manufacture of medicinal products for human use, including,
without limitation, current good manufacturing practices as specified in the ICH
guidelines, including without limitation, ICH Q7A “ICH Good Manufacturing
Practice Guide for Active Pharmaceutical Ingredients”, US Federal Food Drug and
Cosmetic Act at 21CFR (Chapters 210, 211, 600 and 610) and the Guide to Good
Manufacturing Practices for Medicinal Products as promulgated under European
Directive 91/356/EEC. For the avoidance of doubt, Lonza’s operational quality
standards are defined in internal cGMP policy documents.
 
“cGMP Batches”
means any Batches which are required under the Project Plan to be manufactured
in accordance with cGMP.
 
“Confidential Information”
means all confidential or proprietary information disclosed by a Party relating
to the subject matter of this Agreement, including but not limited to
information with respect to such Party’s Pharmacyclics, competitors, suppliers,
manufacturers, sales and marketing plans, market share, pricing and other
commercial terms, strategies or data, raw material uses, patent or other
intellectual property rights or licenses, personnel, consultants, process
know-how or other trade secrets, scheduling, product specifications,
formulations, equipment, or tooling, and any samples provided hereunder, as well
as information derived therefrom. Confidential Information shall also include
the Confidential Information of each Party’s Affiliates, disclosure of which
shall be governed by the terms of this Agreement.  Pharmacyclics Information
shall be considered Confidential Information of Pharmacyclics.

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
3

--------------------------------------------------------------------------------

 
 
“External Laboratories”
means any Third Party instructed by Lonza, with Pharmacyclics’s prior consent,
which is to conduct activities required in connection with the Manufacturing.
 
“EMA”
means the European Medicines Agency, or any successor agency or governmental
authority for the regulation of pharmaceuticals in the European Union.
 
“Engineering Batches”
means a Batch that is intended to demonstrate the establishment of the Process
to the Facility.
 
“Facility”
means Lonza’s manufacturing facilities in [**] such other facilities operated by
Lonza which may be designated in writing by Lonza, and agreed to in writing by
Pharmacyclics, from time to time.
 
“FDA”
means the United States Food and Drug Administration, or any successor agency or
governmental authority for the regulation of pharmaceuticals in the U.S.
 
“First Approval Date”
means the date on which the first approval for commercial sales for finished
Product manufactured from Product from the Facility is obtained from the FDA,
EMA or PMDA.

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
4

--------------------------------------------------------------------------------

 
 
“Intellectual Property”
means (i) inventions (whether or not patentable), patents, trade secrets,
copyrights, trademarks, trade names and domain names, rights in designs, rights
in computer software, database rights, rights in confidential information
(including know-how) and any other intellectual property rights, in each case
whether registered or unregistered, (ii) all applications (or rights to apply)
for, and renewals or extensions of, any of the rights described in the foregoing
clause (i) and (iii) and all rights and applications that are similar or
equivalent to the rights and application described in the foregoing clauses (i)
and (ii), which exist now, or which come to exist in the future, in any part of
the world.
 
“Key Raw Materials”
means [**] to be supplied by Lonza for use in the Manufacturing, specifications
for which are attached hereto at Appendix D.
 
“Manufacture” or “Manufacturing”
shall mean manufacture of the Product in accordance with the Process, together
with related activities, and including such activities as may be described in
the Drug Master File (or equivalent thereof) prepared in accordance with
Applicable Law.
 
“Party” or “Parties”
means in the singular, Lonza or Pharmacyclics or in the plural, both of Lonza
and Pharmacyclics.
 
“Pharmacyclics”
shall mean Pharmacyclics, inc. as set forth in the title on the first page of
the Agreement.
 
“Pharmacyclics GmbH”
shall mean Pharmacyclics Switzerland GmbH, a Swiss corporation having a primary
place of business at Bachstrasse 56, 8200 Schaffhausen, Switzerland.
 
“Pharmacyclics GmbH Agreement”
shall mean that certain Commercial Manufacturing Agreement entered into on even
date herewith by and between Pharmacyclics GmbH and Lonza.
 
“Pharmacyclics Information”
means all technical and other information not known to Lonza or in the public
domain relating to the Process and the Product which is supplied by
Pharmacyclics to Lonza under this Agreement, including any materials supplied by
Pharmacyclics to Lonza in accordance with the Project Plan.

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
5

--------------------------------------------------------------------------------

 
 
“Pharmacyclics Materials”
means any raw materials, components of Product or other materials of any nature
delivered to the Facility and paid for by Pharmacyclics, including without
limitation the [**] Materials.
 
“PMDA”
means the Pharmaceuticals and Medical Devices Agency, or any successor agency or
governmental authority for the regulation of pharmaceuticals in Japan.
 
“Process”
means the production process for the manufacture of Product, as such process may
be changed from time to time and agreed by the Parties in writing in accordance
with this Agreement.
 
“Project Plan”
means the plan(s) describing the Manufacturing to be performed by Lonza under
this Agreement, including any amendment to a Project Plan agreed in writing in
accordance with this Agreement from time to time.  The initial Project Plan is
attached hereto as Appendix A.
 
“Quality Agreement
means the quality agreement, attached as Appendix B, setting out the
responsibilities of the Parties in relation to quality as required for
compliance with cGMP.
 
“Raw Materials”
means all raw materials required to perform the Process or Manufacturing as set
out in the Project Plan or to provide Manufacturing under this Agreement.
 
“Regulatory Authority”
means the FDA, EMA, PMDA and any other similar regulatory authorities as may be
agreed upon in writing by the Parties.
 
“Specifications”
means the specifications of the Product as specified in Appendix C, which may be
amended from time to time in accordance with this Agreement.
 
“2nd Supplier”
means a Third Party source of manufacturing and supply of the Product which (i)
is qualified to manufacture active pharmaceutical ingredients for commercial use
in the territory in which such Product is proposed to be sold (ii) has completed
Janssen Biotech Inc.’s (or its affiliate’s) and Pharmacyclics’s quality due
diligence audits.
 
“Third Party”
means any individual or entity other than the Parties and their respective
Affiliates.

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
6

--------------------------------------------------------------------------------

 
 
2   Performance of Manufacturing
 
2.1
Performance of Manufacturing.  Subject to Clause 2.3, Lonza and its Affiliates
shall diligently carry out the Manufacturing and shall use commercially
reasonable efforts to perform the Manufacturing without any material defect and
according to the estimated timelines as set forth in the production
schedule.  Lonza shall retain appropriately qualified and trained personnel with
the requisite knowledge and experience to perform the Manufacturing in
accordance with this Agreement.  Lonza may subcontract or delegate any of its
rights or obligations under this Agreement to perform the Manufacturing,
provided that Lonza obtains the prior written consent from Pharmacyclics for
such subcontract or delegation, and further provided that any External
Laboratories shall be subject to the same obligations and other provisions
contained in this Agreement or any applicable production schedule.

 
2.2
Technology Transfer.  For clarification, the technology transfer of the Process
for the manufacture of Product as of the date hereof has been completed as of
the Effective Date, If there are Process improvements to be implemented, a
Project Plan shall be prepared and the Parties expressly agree that they shall
work together to develop the Process improvements, incorporate them into the
Process, and establish the same at the Facility, including the implementation of
any technology transfer plan set forth in Project Plan, as may be amended by the
Parties from time to time. Pharmacyclics shall fully support any such technology
transfer, at Pharmacyclics’s own cost, as reasonably requested by Lonza.

 
2.3
Engineering Batches.  If an improved process is to be developed, Lonza shall
manufacture Engineering Batches in accordance with the Project Plan.  It is
understood and acknowledged that Engineering Batches may not meet cGMP or the
Specifications.  Pharmacyclics shall have the right to make whatever further use
of the Engineering Batches as it shall determine, provided that Pharmacyclics
pays for such Batches and such use does not violate Applicable Law.  Lonza makes
no warranty that Engineering Batches will meet cGMP or the Specifications.  If
Lonza determines that an Engineering Batch does meet cGMP and the
Specifications, it will release such Engineering Batch as a cGMP
Batch.  Regardless of whether any Engineering Batch meets cGMP or the
Specifications, Pharmacyclics shall pay to Lonza all fees associated with such
Engineering Batch.

 
2.4
cGMP Batches.  Lonza will, in accordance with the terms of this Agreement and
the Quality Agreement, Manufacture at the Facility and Release to Pharmacyclics,
cGMP Batches that comply with the Process, cGMP and the Specifications, together
with a Certificate of Analysis and other documents as defined in the Quality
Agreement.

 
2.5
Process Validation Batches.  In accordance with a Project Plan, Lonza shall
manufacture and deliver that number of process validation Batches as mutually
agreed by Parties sufficient to document the operability and reproducibility of
the Process and permit the Parties to complete and file the necessary regulatory
documents.

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
7

--------------------------------------------------------------------------------

 
 
 
2.5.1
Prior to commencement of process validation Batches, Lonza and Pharmacyclics
shall agree upon a process validation plan, in the form of an associated Project
Plan, identifying the validation requirements of the Process and the associated
costs for the execution of those activities that Pharmacyclics requires Lonza to
perform.  Fees associated with any process validation activities shall be
provided in an associated Project Plan to be mutually agreed upon by the Parties
prior to commencement thereof.

 
 
2.5.2
Any regulatory support activities (including pre-approval inspection) required
and agreed to by Pharmacyclics to support the approval of the Product from the
Facility shall be performed and supported by Lonza as reasonably required and
requested by Pharmacyclics.

 
2.6
Supply of Pharmacyclics Information and Pharmacyclics Materials, including Raw
Materials.  Promptly following the signature of this Agreement, Pharmacyclics
shall supply to Lonza all Pharmacyclics Information, Pharmacyclics Materials and
such other information or materials that may be reasonably required by Lonza for
the purpose of performing the Manufacturing, including, to the extent agreed by
the Parties, any Raw Materials designated to be supplied by
Pharmacyclics.  Lonza shall not be responsible for any delays arising out of
Pharmacyclics’s failure to timely provide such Pharmacyclics information,
Pharmacyclics Materials, or Raw Materials to be provided by Pharmacyclics in the
mutually agreed amount and specification, or other information or materials to
Lonza.  If Raw Materials sufficient for a scheduled Manufacturing campaign which
meet the inbound quality standards and testing required by the Quality Agreement
are delivered at least [**] days before the initiation of such campaign,
Pharmacyclics may reschedule the campaign in accordance with Section 6.4.  In
the event the Raw Materials are not so delivered and there is any further delay
in the arrival of Raw Materials, Lonza will within [**] inform Pharmacyclics as
to whether schedule changes are needed, what the new schedule is and what, if
any, additional cost must be incurred and passed through to Pharmacyclics due to
the delay.  Lonza and Pharmacyclics agree to use commercially reasonable efforts
to mitigate any delay in providing Pharmacyclics Materials and any resultant
Manufacturing delay.  For the avoidance of doubt, Lonza may reschedule
Manufacturing impacted by such a delay in its sole discretion and shall not be
responsible to Pharmacyclics for delayed Product delivery dates resulting from
such a delay.

 
2.7
Raw Materials.  Except with respect to any Raw Materials agreed to be procured
by Pharmacyclics pursuant to Clause 2.6 above, Lonza shall procure all required
Raw Materials as well as consumables in line with the campaign size and number
of batches agreed mutually between the parties.  At Pharmacyclics’s request and
upon advance payment by Pharmacyclics, Lonza shall purchase and hold up to [**]
Dollars ($[**]) of Key Raw Materials to serve as safety stock.  Pharmacyclics
shall be responsible for the cost of Raw Materials (i) to the extent that such
Raw Materials are used in the manufacture of Batches pursuant to the terms
hereof or expire, or (ii) upon termination pursuant to Section 14.  Raw
Materials shall be invoiced pursuant to Section 8 [**].  For Raw Materials
provided by Pharmacyclics, Lonza shall make reasonable best efforts to optimally
use such Raw Materials in the course of Manufacturing.

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
8

--------------------------------------------------------------------------------

 
 
2.8
Supply Chain Optimization Plan.  The Parties agree to work together in good
faith to optimize the supply chain arrangements in connection with the
production and delivery of Product (including acquisition of Raw Materials and
production of intermediates).  Upon completion, this Agreement shall be amended
to attach such supply chain optimization plan as a new Appendix, which shall be
incorporated by reference herein upon such amendment.

 
2.9
Standard Yield Variation.  A reasonable yield variation percentage (%) with
respect to materials supplied by Pharmacyclics containing [**], specifications
for which are attached at Appendix D (“[**] Materials”) shall be established
after the completion of Process validation Batches, and if a yield loss during
Manufacturing which is the result of a Lonza Responsibility exceeds this
variation percentage, Lonza shall issue a credit memo to Pharmacyclics in an
amount equal to the cost of the [**] Materials affected by this loss. The
Parties anticipate that the initial yield variation shall be approximately [**]
percent ([**]%), provided that the actual percentage shall be determined
pursuant to this Section following completion of Process validation
Batches.  Lonza may adjust the yield variation percentage on the basis of
average yield over the period of [**] months immediately preceding the date of
the adjustment.

 
[intentionally blank below]
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
9

--------------------------------------------------------------------------------

 
 
[**]
 
3
Project Management / Steering Committee

 
3.1
Project Plans.  With respect to a new project to be governed by this Agreement,
a new Project Plan shall be added by agreement in a writing signed and dated by
the Parties and appended to Appendix A.  Each such subsequent Project Plan shall
include a description of the Manufacturing and/or any additional services to be
provided, the Product to be Manufactured, Specifications, a schedule for
completion of the Project Plan, pricing details, and such other information as
is necessary for the work to be performed under the Project Plan.  In the event
of a conflict between the terms of a Project Plan and this Agreement, the terms
of this Agreement will govern.

 
3.2
Project Management.  With respect to each Project Plan, each Party will appoint
a project manager who will be responsible for overseeing the Project Plan.

 
3.3
Steering Committee.  Each Party shall name a mutually agreed upon equivalent
number of representatives for the Steering Committee, which shall meet up to
[**] times per calendar year, or as otherwise mutually agreed by the
Parties.  In the event that a Steering Committee dispute cannot be resolved,
such dispute shall be escalated to a senior executive of each of Pharmacyclics
and Lonza.  If such executives cannot resolve the dispute, either Party may
pursue a resolution through a court action in accordance with Section 16.4
below.  The primary function of the Steering Committee is to ensure the ongoing
communication between the Parties and resolve any issues arising under this
Agreement.  In addition to the primary function described above, the Steering
Committee shall also undertake the following responsibilities:

 
 
·
Discuss and seek resolution of issues relating to management of Manufacturing;

 
 
·
Agree to and monitor deadlines and milestones for the Manufacturing;

 
 
·
Discuss and recommend any changes to the Manufacturing (although such changes
will not take effect until incorporated herein and made a part hereof by written
amendment signed by both Parties).

 
The Parties will use commercially reasonable efforts to ensure that their
representatives attend each meeting and discuss events in good faith with the
aim of furthering and successfully concluding the Manufacturing to be performed
under this Agreement.
 
3.4
Person in Plant.  Pharmacyclics shall be permitted to have [**] employee(s) at
the Facility as reasonably requested by Pharmacyclics, at any time during
Manufacturing for the purpose of observing, reporting on, and consulting as to
the performance of the services hereunder.  Pharmacyclics shall provide Lonza
with reasonable advance notice of any such request which notice shall include
the number of people to be present, the duration, and the purpose of the
observation.  Lonza shall not unreasonably deny such a request.  Pharmacyclics
shall minimize any potential interruption to Lonza’s business operations and any
costs incurred by Lonza as a result thereof shall be passed through to
Pharmacyclics following good faith discussion thereof.  Any such information or
advice provided by such employee(s) of Pharmacyclics, and Lonza’s decision to
accept or reject any such information or advice, shall not after any of Lonza’s
rights or obligations under this Agreement, unless such information or advice is
implemented pursuant to the Quality Agreement or as an amendment to or otherwise
in accordance with this Agreement, in which case any rights and obligations
pertaining to the implementation of such information or advice shall be governed
by the Quality Agreement or this Agreement, as applicable, without regard to
this provision. Such employee(s) shall be subject to and agree to abide by
confidentiality obligations to Third Parties and Lonza’s customary practices and
operating procedures regarding persons in plant, and such employee agrees to
comply with all instructions of Lonza’s employees at the Facility.

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
10

--------------------------------------------------------------------------------

 
 
4
Quality

 
4.1
Responsibility for quality assurance and quality control of Product shall be
allocated between Pharmacyclics and Lonza as set forth in the Quality Agreement
and in Lonza standard operating procedures.  If there is a conflict between the
terms and conditions of this Agreement and the Quality Agreement, the terms and
conditions of this Agreement shall prevail.  In case the Quality Agreement is
not in place at the Effective Date, Lonza and Pharmacyclics commit to enter into
the Quality Agreement in a timely manner, but in no event later than the
commencement of Manufacturing.

 
4.2
In the event that the Quality Agreement is executed after the Effective Date of
this Agreement and additional costs are incurred by Lonza because of the
contents mutually agreed in the Quality Agreement, the price of Product shall be
adapted accordingly.

 
4.3
Lonza grants to Pharmacyclics a right to audit the relevant portions of the
Facility, as well as the documentation generated in connection with the
manufacture and testing of Products.  Such audit shall not exceed [**] days and
will take place no more than [**], during regular business hours and upon no
less than [**] prior written notice; provided, however, that Pharmacyclics will
be entitled to perform additional audits with a shorter notice period in the
event of complaints, for cause manufacturing problems or other enquiries by
regulatory authorities.  Pharmacyclics will discuss the results of any audit
with Lonza.

 
4.4
Provisions regarding inspections by Regulatory Authorities shall be set out in
the Quality Agreement.

 
5
Insurance

 
5.1
Each Party shall, during the Term and for [**] years after delivery of the last
Product manufactured or services provided under this Agreement, obtain and
maintain at its own cost and expense from a qualified insurance company,
comprehensive general liability insurance including, but not limited to,
contractual liability coverage and product liability coverage in the amount of
at least [**] Swiss Francs per claim.  Each Party shall provide the respective
other Party with a certificate of such insurance upon reasonable request.

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
11

--------------------------------------------------------------------------------

 
 
6
Forecasting, Ordering and Cancellation

 
6.1
[**]

 
6.2
Where Pharmacyclics orders a quantity of Product in excess of the quantity
specified in the Binding Forecast Schedule, Lonza shall use commercially
reasonable efforts to fill the excess quantity of such order, but is under no
obligation to do so.

 
6.3
The Purchase Order shall set out any necessary information, which shall include
but not be limited to, the quantity of Product required, quality standard, the
requested date for delivery and the delivery address.

 
6.4
Binding Purchase Orders shall be submitted by Pharmacyclics to Lonza pursuant to
Section 6.1.  Lonza shall confirm the delivery date(s) and quantity of Product
to be delivered as set out in each Purchase Order within [**] business days of
receipt from Pharmacyclics.  Upon confirmation, each Purchase Order will be
regarded by the Parties as a binding commitment by Lonza to Manufacture and to
deliver to Pharmacyclics the relevant quantity of Product according to the
requirements set out in such Purchase Order and shall not be cancellable, but
subject to the next sentence, can be rescheduled without penalty.  Lonza agrees
to use commercially reasonable efforts to accommodate rescheduling requests,
subject to available capacity.

 
6.5
Pharmacyclics shall purchase from Lonza [**] percent ([**]%) of Pharmacyclics’
global requirements of Product in each calendar year for the first [**] years
following the First Approval Date (the “Initial Commercial
Period”).  Thereafter, Pharmacyclics shall purchase [**] percent ([**]%) of its
ex-U.S. requirements of Product from Lonza each calendar year for the remainder
of the Term, provided that the minimum purchase requirement set forth in this
sentence (the “Minimum Quantity”) may be reduced to [**] percent ([**]%) under
the terms and conditions of Section 6.6 below.  [**].  If in any calendar year,
Pharmacyclics fails to order the Minimum Quantity of Product required under this
Section 6.5, Lonza may invoice Pharmacyclics for such quantities required to be
ordered [**] days prior to the end of such calendar year.  Pharmacyclics agrees
to pay for such quantities not ordered by Pharmacyclics below the Minimum
Quantity of Product required to be ordered hereunder during such calendar
year.  The Parties agree that Pharmacyclics may satisfy the Minimum Quantity
requirement of this Section 6.5 by [**]. For the avoidance of doubt, in the
event the quantities of Product purchased from Lonza by Pharmacyclics under this
Agreement together with the quantities of Product purchased from Lonza by
Pharmacyclics GmbH under the Pharmacyclics GmbH Agreement in a calendar year
total less than the Minimum Quantity, the obligation of Pharmacyclics to pay for
difference in accordance with this Section 6.5 may be satisfied by [**].

 
6.6
[**]

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
12

--------------------------------------------------------------------------------

 
 
6.7
Pharmacyclics agrees to accept quantities of Product arising from a
manufacturing campaign up to a maximum of [**] percent ([**]%) above or below
the Binding Purchase Order.  All Product will be invoiced according to the per
kg price as outlined in the Pricing Schedule attached as Appendix E.  The
Purchase Order shall be fulfilled if at least [**] percent ([**]%) of the target
quantity is delivered.

 
7
Delivery and Acceptance

 
 
7.1
Delivery.  All Product and samples shall be delivered [**] (as defined by
Incoterms® 2010) the Facility.  As applicable, Lonza shall deliver to
Pharmacyclics the Certificate of Analysis, the Certificate of Compliance and
such other documentation as is reasonably required to meet all applicable
regulatory requirements (including cGMP) of the relevant governmental
authorities not later than the date of delivery of cGMP Batches (the “Release”).
[**].

 
7.2
Storage.  Pharmacyclics shall arrange for shipment and take delivery of any
Batch of Product from the Facility, at Pharmacyclics’s expense, upon Release of
such Batch of Product or pay applicable storage costs on a bill and hold basis
for such Batch(es) after [**] days at a rate of [**] Dollars per pallet per day.

 
7.3
Acceptance/Refection of Product.

 
 
7.3.1
After delivery of Product in accordance with Clause 7.1, Pharmacyclics shall
diligently examine the Product.  Notice of all claims (time being of the
essence) arising out of visible damage to or total or partial loss of Product in
transit shall be provided in writing to Lonza and the carrier within [**]
business days (Saturdays, Sundays and Bank or other public holidays excluded) of
receipt by Pharmacyclics or Pharmacyclics’ nominee.

 
 
7.3.2
Promptly following Release of cGMP Batches by Lonza, Pharmacyclics shall have
the right to review the Certificate of Analysis and/or test cGMP Batches to
determine compliance with the Specifications and cGMP.  Pharmacyclics shall
notify Lonza in writing of any rejection of a cGMP Batch based on any claim that
it fails to meet Specifications or cGMP within [**] days of the receipt of such
Batch, after which time all unrejected cGMP Batches shall be deemed accepted,
except in the case of any latent defect in the Product which could not have been
discovered by Pharmacyclics through its testing of the Product in accordance
with this Article 7 (a “Latent Defect”).  Pharmacyclics shall notify Lonza of
any Latent Defect within [**] years of delivery of the affected Product.  All
Product for which such a notice is not delivered during the applicable time
period set forth above shall be deemed accepted by Pharmacyclics and
Pharmacyclics’s right to reject such Product shall be deemed waived.

 
 
7.3.3
In the event that Lonza believes that a cGMP Batch has been incorrectly
rejected, Lonza may require that Pharmacyclics provide to it cGMP Batch samples
for testing.  Lonza may retain and test the samples of such cGMP Batch.  In the
event of a discrepancy between Pharmacyclics’ and Lonza’s test results such that
Lonza’s test results fall within relevant Specifications and/or cGMP, or there
exists a dispute between the Parties over the extent to which such failure is
attributable to a given Party, the Parties shall cause an independent laboratory
or appropriate expert promptly to review records, test data and perform
comparative tests and/or analyses on samples of the Product that allegedly fails
to conform to cGMP and/or Specifications. Such independent laboratory or expert
shall be mutually agreed upon by the Parties.  The independent laboratory’s or
expert’s results shall be in writing and shall be final and binding save for
manifest error.  Unless otherwise agreed to by the Parties in writing, the costs
associated with such testing and review shall be borne by the Party against whom
the independent laboratory or expert rules.

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
13

--------------------------------------------------------------------------------

 
 
 
7.3.4
Lonza shall replace any cGMP Batch that failed to conform with the
Specifications (a “Failed Batch”), in the event that it is determined (by the
Parties or the independent laboratory or expert pursuant to this Section 7) that
such failure was solely due to Lonza’s material breach of its obligations
hereunder, negligence or intentional misconduct (“Lonza Responsibility”).  Such
replacement shall be made as promptly as practicable.  Where possible, such
replacement Batch shall be manufactured with the next scheduled cGMP Batch or
Manufacturing campaign.  Pharmacyclics acknowledges and agrees that its sole
remedy with respect to a Failed Batch that is a Lonza Responsibility is as set
forth in this Clause 7.3.4, and in furtherance thereof, Pharmacyclics hereby
waives all other remedies at law or in equity regarding the Failed Batch.

 
8
Price and Payment

   
8.1
Pricing for the Product and any services provided by Lonza shall be as set out
in the Pricing Schedule attached as Appendix E hereto, which shall be effective
on the Effective Date.  Pricing is determined by the campaign size agreed by the
Parties pursuant to Article 6 and, for the avoidance of doubt, is not dependent
on the quantity of Product ordered in any particular Purchase
Order.  Pharmacyclics shall be responsible for additional costs arising out of
changes to the Process requested by Pharmacyclics and all additional services
provided by Lonza not included in Manufacturing prices quoted in the Pricing
Schedule, such as quality assurance, quality control, and research and
development services.  Any such additional services and costs shall be set forth
in a Project Plan to be mutually agreed upon by the Parties,

 
8.2
[**]

 
8.3
Unless otherwise specified in a Project Plan, invoices for payment of Batches
ordered under each Purchase Order shall be issued as follows: (a) [**] percent
([**]%) of the value of the Purchase Order shall be invoiced upon confirmation
of the Purchase Order by Lonza and (b) [**] percent ([**]%) of the value of the
lot released pursuant to the Purchase Order shall be invoiced upon the earlier
of (i) [**] days following Lonza’s Release or (ii) release of Product by
Pharmacyclics; provided, that Lonza shall invoice costs for ordering any
additional Raw Materials pursuant to Clause 2.7 upon request by Pharmacyclics
for placement of such an order. All invoices are strictly net and payment must
be made within [**] days of the date of invoice.  Payment shall be made without
deduction, deferment, set-off, lien or counterclaim, except with respect to the
[**] percent ([**]%) pre-payment made upon confirmation of the Purchase Order as
provided above.

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
14

--------------------------------------------------------------------------------

 
 
8.4
In the event of a default of payment of any undisputed invoice on the due date,
interest shall accrue on any amount overdue at the rate of [**] percent ([**]%)
per month above the monthly London Interbank Offered Rate (LIBOR), or the
maximum interest rate allowable by law, whichever is lower, such interest to
accrue on a day to day basis until full payment; and Lonza shall, at its sole
discretion, and without prejudice to any other of its accrued rights, be
entitled to suspend provision of services and Manufacturing and delivery of
Product until all overdue amounts have been paid in full including interest for
late payments.

 
8.5
Price adjustments

 
 
(a)
In each event of Pharmacyclics-approved changes to the Process, Manufacturing,
or services, or changes to assumptions related to any of the foregoing, Lonza
may adjust the applicable Product or service price after discussion with and the
consent of Pharmacyclics.  [**]

 
 
(b)
[**] per calendar year, Lonza may adjust the price of Product services in
accordance with [**] increase for the immediately preceding calendar year.  The
new price reflecting such adjustment shall be effective for any Batch or
services, as the case may be, for which the commencement date of Manufacturing
or commencement of the applicable stage of services, as applicable, is on or
after the date of Lonza’s notice to Pharmacyclics of such price adjustment.

 
 
(c)
[**]

 
 
(d)
[**]

 
9             Capital Equipment.  To the extent any Capital Equipment is
required for performance of the services hereunder, the Parties shall execute a
Project Plan contemplating the acquisition, payment, maintenance, use and
disposition of such equipment.
 
10
Intellectual Property

 
10.1
Except as expressly otherwise provided herein, neither Party will, as a result
of this Agreement, acquire any right, title, or interest in any Background
Intellectual Property of the other Party and, except as provided below,
ownership of any Intellectual Property that is developed, conceived, invented,
first reduced to practice or made in connection with the performance of the
Manufacturing shall follow inventorship as determined under Applicable Laws.

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
15

--------------------------------------------------------------------------------

 
 
10.2
Subject to Clause 10.3, Pharmacyclics shall own all right, title, and interest
in and to any and all Intellectual Property that Lonza and/or its Affiliates,
the External Laboratories or other contractors or agents of Lonza develops,
conceives, invents, first reduces to practice or makes, solely or jointly with
Pharmacyclics or others, that is solely a development of or improvement to
Pharmacyclics Information, the Product, the Process, and/or Pharmacyclics
Background Intellectual Property (collectively, the “New Pharmacyclics
Intellectual Property”). For avoidance of doubt, “New Pharmacyclics Intellectual
Property” shall include any material, processes or other items that solely
embody, or that solely are claimed or covered by, any of the foregoing
Intellectual Property, but excluding any New General Application Intellectual
Property,

 
10.3
Notwithstanding Clause 10.2, and subject to the license granted in Clause 10.5,
Lonza shall own all right, title and interest in Intellectual Property that
Lonza and/or its Affiliates, the External Laboratories or other contractors or
agents of Lonza, solely or jointly with Pharmacyclics, develops, conceives,
invents, or first reduces to practice or makes in the course of performance of
the Manufacturing that (i) is generally applicable to the development or
manufacture of chemical or biological products or product components or (ii) is
an improvement of, or direct derivative of, any Lonza Background Intellectual
Property or Confidential Information of Lonza (“New General Application
Intellectual Property”). For avoidance of doubt, “New General Application
Intellectual Property” shall include any material, processes or other items that
embody, or that are claimed or covered by, any of the foregoing Intellectual
Property, but excluding any New Pharmacyclics Intellectual Property.

 
10.4
Subject to Pharmacyclics’s compliance with the terms and conditions set forth
herein (including the payment of the Price as required above), Lonza hereby
assigns to Pharmacyclics all of its right, title and interest in any New
Pharmacyclics Intellectual Property.  Lonza shall promptly disclose to
Pharmacyclics in writing all New Pharmacyclics Intellectual Property.  Lonza
shall execute, and shall require its personnel as well as its Affiliates,
External Laboratories or other contractors or agents and their personnel
involved in the performance of the Manufacturing to execute, any documents
reasonably required to perfect Pharmacyclics’s ownership of the New
Pharmacyclics Intellectual Property, and any documents required to apply for,
maintain and enforce any patent or other right in the New Pharmacyclics
Intellectual Property,

 
10.5
Subject to Pharmacyclics’s compliance with the terms and conditions set forth
herein (including the payment of the Price as required above), Lonza hereby
grants to Pharmacyclics a [**] license, including [**], under the New General
Application Intellectual Property, [**] the Product manufactured under this
Agreement.

 
10.6
Pharmacyclics hereby grants Lonza the [**] to use the Pharmacyclics Information
and/or Pharmacyclics Background Intellectual Property during the Term solely for
the purpose of fulfilling its obligations under this Agreement.

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
16

--------------------------------------------------------------------------------

 
 
10.7
Pharmacyclics will have an [**] approved by Lonza in writing (such approval not
to be unreasonably withheld or delayed), during or after the Term; provided,
however, to the extent such [**]. Up to the execution of the first engineering
batch but in any event for a period no longer than [**] months after termination
of this Agreement, Lonza shall provide reasonably necessary documents, samples,
Process-related know-how and other information, to complete such technology
transfer and, in return, Pharmacyclics shall reimburse Lonza for any costs based
on the full-time employee rate applicable at the date of the technology transfer
incurred regarding such support, including all associated travel and
accommodation costs incurred by Lonza.

 
11
Warranties

 
11.1
Lonza warrants that:

 
 
(a)
the Manufacturing and all services provided hereunder shall be performed in
accordance with all Applicable Laws;

 
 
(b)
except with respect to development services and Engineering Batches, the
Manufacture of Product shall be performed in accordance with cGMP and will meet
the Specifications at the date of delivery;

 
 
(c)
it or its Affiliate holds all necessary permits, approvals, consents and
licenses to enable it to perform the Manufacturing at the Facility;

 
 
(d)
to the best of its knowledge and belief, as of the Effective Date, Lonza has all
the rights necessary in and to all Lonza Background intellectual Property to
permit it to perform the Manufacturing under this Agreement without infringing
the Intellectual Property rights of any Third Party found valid and enforceable
by a final decision of a court of competent jurisdiction from which no appeal
was or can be taken;

 
 
(e)
it has the necessary corporate authorizations to enter into and perform this
Agreement;

 
 
(f)
Lonza will promptly notify Pharmacyclics in writing if it receives or is
notified of a formal written claim from a Third Party that Lonza materials,
Confidential Information of Lonza and/or Lonza Background intellectual Property
or that the use by Lonza thereof for the provision of the Manufacturing
infringes any Intellectual Property or other rights of any Third Party.

 
11.2
Pharmacyclics warrants that:

 
 
(a)
to the best of its knowledge and belief, as of the Effective Date, Pharmacyclics
has all the rights necessary to permit Lonza to perform the Manufacturing and
any services hereunder without infringing the Intellectual Property rights of
any Third Party found valid and enforceable by a final decision of a court of
competent jurisdiction from which no appeal was or can be taken, and the
performance of the Manufacturing and services shall not infringe any such Third
Party Intellectual Property rights;

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
17

--------------------------------------------------------------------------------

 
 
 
(b)
Pharmacyclics will promptly notify Lonza in writing if it receives or is
notified of a foal written claim from a Third Party that Pharmacyclics
Information and/or Pharmacyclics Intellectual Property or that the use by Lonza
thereof for the provision of the Manufacturing infringes any Intellectual
Property or other rights of any Third Party;

 
 
(c)
Pharmacyclics has the necessary corporate authorizations to enter into this
Agreement.

 
11.3
Covenant regarding Intellectual Property Rights.  Each Party covenants and
agrees to notify the other Party immediately upon discovery of facts which could
result in a Third Party claim of infringement of Intellectual Property rights as
a result of performance of the Manufacturing hereunder.

 
11.4
Disclaimer:  THE WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT ARE IN LIEU OF
ALL OTHER WARRANTIES, AND ALL OTHER WARRANTIES, BOTH EXPRESS AND IMPLIED, ARE
EXPRESSLY DISCLAIMED, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 
12   Indemnification and Liability
 
12.1
Indemnification by Lonza.  Lonza shall indemnify Pharmacyclics, its Affiliates,
and their respective officers, employees and agents for any loss, damage, costs
and expenses (including reasonable attorney fees) that such Pharmacyclics
indemnitees may suffer as a result of any Third Party claim arising directly out
of any material breach of the warranties given by Lonza in Clause 11.1 above
except to the extent that such claims resulted from the negligence, intentional
misconduct or breach of this Agreement by any of such Pharmacyclics indemnitees.

 
12.2
Indemnification by Pharmacyclics.  Pharmacyclics shall indemnify Lonza, its
Affiliates, and their respective officers, employees and agents from and against
any loss, damage, costs and expenses (including reasonable attorney fees) that
such Lonza indemnitees may suffer as a result of any Third Party claim arising
directly out of (i) any material breach of the warranties given by Pharmacyclics
in Clause 11.2 above; or (ii) any claims alleging that the conduct of the
Manufacturing or other services hereunder infringe any Intellectual Property
rights of Third Parties; or (iii) the manufacture, use, sale, or distribution of
any Product, including any claims of product liability; except, in each case, to
the extent that such claims resulted from the negligence, intentional misconduct
or breach of this Agreement by any of such Lonza indemnitees.

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
18

--------------------------------------------------------------------------------

 
 
12.3
Indemnification Procedure.  If the Party to be indemnified intends to claim
indemnification under this Clause 12, it shall promptly notify the indemnifying
Party in writing of such claim, provided that the indemnified Party shall give
written notice to the indemnifying Party within [**] business days of the
indemnified Party’s knowledge of the third party claim giving rise to an
indemnity obligation, further provided that a delay in providing such notice
will not relieve the indemnifying Party of its indemnification obligations
hereunder unless the indemnifying Party has been materially prejudiced by such
delay. Unless the indemnifying Party is contesting the indemnity obligation, the
indemnifying Party shall have the right to control any litigation relating to
such claim, including without limitation control over the retention of counsel
and control over the settlement or other disposition of any such claim, provided
that the indemnifying Party shall act reasonably and in good faith with respect
to all matters relating to the defense, settlement or disposition of such claim
as the defense, settlement or disposition relates to any indemnitee; provided,
however, that any indemnitee shall have the right to retain its own counsel at
its own expense. The indemnitee, its employees and agents, shall reasonably
cooperate with the indemnifying Parry in the investigation of any liability
covered by this Clause 12.  If the indemnifying Party fails to defend the claim
within a reasonable time, the indemnified Party may assume the defense thereof,
and the indemnifying Party will reimburse the indemnified Party for all expenses
incurred in connection with such defense (including reasonable attorney’s fees,
settlement payments, and payments of judgments) until the indemnifying Party
assumes such defense.  All rights of the indemnitee against any Third Party with
respect to which a claim of indemnity was paid hereunder shall be subrogated to
the indemnifying Party.

 
12.4
Disclaimer of Consequential Damages.  In no event shall either Party be liable
to the other Party for incidental, indirect, special, punitive or consequential
damages, lost profits or lost revenues arising from or related to any claim of
breach of this Agreement.

 
12.5
Limitation of Liability.  Each Party’s liability to the other Party for any
claim of breach or otherwise arising out of a Party’s obligations under this
Agreement shall in no event exceed, in the aggregate, the total amounts received
from Pharmacyclics during the [**]-month period preceding the claim for damages
(the “Cap”).

 
12.6
Exceptions to Disclaimer of Consequential Damages and Limitation of
Liability.  The Cap shall not apply to any liability arising from (I) any
obligation of indemnification provided in Clause 12.1 or 12.2 above or at law or
in equity, or (II) or any cause of action arising from the non-claiming Party’s
fraud, negligence or intentional misconduct.  The disclaimer of consequential
damages in Clause 12.4 above shall not apply to any liability arising from (I)
any obligation of indemnification provided in Clause 12.1 or 12.2 above or at
law or in equity, or (II) any cause of action arising from the non-claiming
Party’s fraud, gross negligence, or intentional misconduct.

 
13   Confidentiality
 
13.1
A Party receiving Confidential Information (the “Receiving Party”) agrees to
take all commercially reasonable steps to maintain secrecy and avoid
unauthorized disclosure of any and all Confidential Information received during
the Term from or on behalf of the other Party (the “Disclosing Party”) using at
least the same level of measures as the Receiving Party uses to protect its own
Confidential Information of like value, but in any case at least commercially
reasonable and customary efforts.  Confidential Information shall include
information disclosed in any form including but not limited to in writing,
orally, graphically or in electronic or other form to the Receiving Party,
observed by the Receiving Party or its employees, agents, consultants, or
representatives, or otherwise learned by the Receiving Party under this
Agreement, which the Receiving Party knows or reasonably should know is
confidential or proprietary.

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
19

--------------------------------------------------------------------------------

 
 
13.2
Notwithstanding the foregoing, Receiving Party may disclose to any courts and/or
other authorities Confidential Information the disclosure of which is or will be
required pursuant to applicable governmental or administrative or public law,
rule, regulation or order.  In such case the Party that received the
Confidential Information will, to the extent legally permitted, inform the other
Party promptly in writing and cooperate with the Disclosing Party in seeking to
minimize the extent of Confidential Information which is required to be
disclosed to the courts and/or authorities.

 
13.3
The obligations of non-disclosure and non-use under this Agreement do not apply
to Confidential Information, which:

 
 
(a)
at the time of disclosure was publicly available; or

 
 
(b)
is or becomes publicly available other than as a result of a breach of this
Agreement by the Receiving Party; or

 
 
(c)
as the Receiving Party can establish by competent proof, was rightfully in its
possession at the time of disclosure by the Disclosing Party and had not been
received from or on behalf of Disclosing Party; or

 
 
(d)
is supplied to a Party by a Third Party which was not in breach of an obligation
of confidentiality to Disclosing Party or any oter Third Party; or

 
 
(e)
is developed by the Receiving Party independently from and without use of the
Confidential Information, as evidenced by contemporaneous written records.

 
13.4
The Receiving Party may use Confidential Information only for the purposes of
this Agreement and will not make any use of the Confidential Information for its
own separate benefit or the benefit of any Third Party including, without
limitation, with respect to research or product development or any reverse
engineering or similar testing.  The Receiving Party agrees to return or destroy
promptly (and certify such destruction) on Disclosing Party’s request all
written or tangible Confidential Information of the Disclosing Party, except
that one copy of such Confidential Information may be kept by the Receiving
Party in its confidential files for record keeping purposes only.

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
20

--------------------------------------------------------------------------------

 
 
13.5
Each Party will restrict the disclosure of Confidential Information to such
officers, employees, consultants and representatives of itself and its
Affiliates who have been informed of the confidential nature of the Confidential
Information and who have a need to know such Confidential Information for the
purpose of this Agreement.  Prior to disclosure to such persons, the Receiving
Party shall bind its and its Affiliates’ officers, employees, consultants and
representatives to confidentiality and non-use obligations no less stringent
than those set forth herein.  The Receiving Party shall notify the Disclosing
Party as promptly as practicable of any unauthorized use or disclosure of the
Confidential Information.

 
13.6
The Receiving Party shall at any time be fully liable for any and all breaches
of the confidentiality obligations in this Clause 13 by any of its Affiliates or
the employees, consultants and representatives of itself or its Affiliates.

 
13.7
Each Party hereto expressly agrees that any breach or threatened breach of the
undertakings of confidentiality provided under this Clause 13 by a Party may
cause irreparable harm to the other Party and that money damages may not provide
a sufficient remedy to the non-breaching Party for any breach or threatened
breach.  In the event of any breach and/or threatened breach, then, in addition
to all other remedies available at law or in equity, the non-breaching Party
shall be entitled to seek injunctive relief and any other relief deemed
appropriate by the non-breaching Party.

 
14
Term and Termination

 
14.1
Term.  The initial period of this Agreement is for [**] years commencing on the
Effective Date unless terminated earlier as provided in this Article 14 (the
“Term”).  Upon the expiration of the Term or any extension thereof, this
Agreement shall automatically be extended for an additional [**] year period
(each, an “Extension Term”) unless terminated as provided in this Article 14.

 
Notwithstanding the foregoing, each Project Plan may have separate term and
termination provisions so long as the term of any Project Plan does not extend
beyond the Term.
 
14.2
Termination.  This Agreement may be terminated as follows;

 
 
14.2.1
by either Party if the other Party breaches a material provision of this
Agreement and fails to cure such breach to the reasonable satisfaction of the
non-breaching Party within [**] days following written notification of such
breach from the non-breaching Party to the breaching Party, provided however,
that such [**] days period shall be extended as agreed by the Parties if the
identified breach is incapable of cure within [**] days and if the breaching
Party provides a plan and timeline to cure the breach, promptly commences
efforts to cure the breach and diligently prosecutes such cure (it being
understood that this extended period shall be unavailable for any breach
regarding non-payment);

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
21

--------------------------------------------------------------------------------

 
 
 
14.2.2
by Pharmacyclics upon [**] days’ prior written notice to Lonza if Pharmacyclics
receives notice that the approvals issued by FDA and EMA for the production or
sale of Product manufactured hereunder or the clinical trials for which Product
is being produced hereunder have been or will be suspended or terminated by the
FDA and EMA.

 
 
14.2.3
by either Party, immediately, if the other Party becomes insolvent, is dissolved
or liquidated, makes a general assignment for the benefit of its creditors, or
files or has filed against it, a petition in bankruptcy or has a receiver
appointed for a substantial part of its assets.

 
 
14.2.4
[**]

 
 
14.2.5
[**]

 
For clarity, all obligations of each Party under this Agreement shall remain in
full force and effect during any termination notice period.
 
14.3
Consequences of Termination.  In the event of termination hereunder, Lonza shall
be compensated for (i) all Manufacturing and other services performed up to the
date of termination, including in respect of any Product in-process; and (ii)
all costs incurred through the date of termination, including all
non-cancellable fees for Raw Materials or otherwise.

 
14.4
Survival.  The rights and obligations of each Party which by their nature
survive the termination or expiration of this Agreement shall survive the
termination or expiration of this Agreement, including Clauses 6 and 10-16 (to
the extent relevant).

 
15
Force Majeure

 
15.1
If Lonza is prevented or delayed in the performance of any of its obligations
under the Agreement by Force Majeure and gives written notice thereof to
Pharmacyclics specifying the matters constituting Force Majeure together with
such evidence as Lonza reasonably can give and specifying the period for which
it is estimated that such prevention or delay will continue, Lonza shall be
excused from the performance or the punctual performance of such obligations as
the case may be from the date of such notice for so long as such cause of
prevention or delay shall continue. Provided that, if such Force Majeure
persists for a period of [**] months or more, Pharmacyclics may terminate this
Agreement by serving written notice to Lonza.

 
15.2
“Force Majeure” shall be deemed to include any reason or cause beyond Lonza’s
reasonable control affecting the performance by Lonza of the Agreement,
including, but not limited to, any use arising from or attributable to acts of
God, strike, lockouts, labor troubles, restrictive governmental orders or
decrees, riots, insurrection, war, terrorists acts, or the inability of Lonza to
obtain any energy source, equipment, labor or transportation, at prices and on
terms deemed by Lonza to be reasonably practicable, from Lonza’s usual sources
of supply. In the event of a Force Majeure due to the nationalization of Lonza’s
Facility, and if Lonza and Pharmacyclics agree to (i) relocate and re-establish
the Process at another facility of Lonza and (ii) a reasonable adjustment of
pricing of the Product to be Manufactured at the new facility, then Lonza shall
be solely responsible for the costs of re-establishing the Process at the new
facility, including any stability testing costs, and Pharmacyclics shall bear
all costs associated with obtaining any Regulatory Authority approval required
for the Manufacturing of Product at the new facility.

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
22

--------------------------------------------------------------------------------

 
 
16   Miscellaneous
 
16.1
Severability.  If any provision hereof is or becomes at any time illegal,
invalid or unenforceable in any respect, neither the legality, validity nor
enforceability of the remaining provisions hereof shall in any way be affected
or impaired thereby.  The Parties hereto undertake to substitute any illegal,
invalid or unenforceable provision by a provision which is as far as possible
commercially equivalent considering the legal interests and the Purpose.

 
16.2
Amendments/Assignment.  Modifications and/or amendments of this Agreement must
be in writing and signed by the Parties.  Lonza shall be entitled to instruct
one of more of its Affiliates to perform any of Lonza’s obligations contained in
this Agreement, but Lonza shall remain fully responsible in respect of those
obligations.  Subject thereto, neither Party may assign or delegate any rights
or obligations under this Agreement without the prior written consent of the
other Party, such consent not to be unreasonably withheld, conditioned or
delayed, provided, however that either Party may assign this Agreement to (i)
any Affiliate or (ii) any third party in connection with the sale or transfer
(by whatever method) of all or substantially all of the assets of the Party’s
business related to the subject matter of this Agreement.  For purposes of this
Clause 16.2, the terms “assign” and “assignment” shall include, without
limitation (i) the sale of 50% or more of the outstanding stock of such Party to
an Affiliate of such Party or an unrelated entity or natural person, (ii) the
sale or transfer or other assignment of all or substantially all of the assets
of the Party or the line of business or Product to which this Agreement relates,
and (iii) a merger, consolidation, acquisition or other form of business
combination.  Any purported assignment without a required consent shall be
void.  No assignment shall relieve any Party of responsibility for the
performance of any obligation that accrued prior to the effective date of such
assignment.

 
16.3
Notice.  All notices must be written and sent to the address of the Party first
set forth above.  All notices must be given (a) by personal delivery, with
receipt acknowledged, (b) by facsimile followed by hard copy delivered by the
methods under (c) or (d), (c) by prepaid certified or registered mail, return
receipt requested, or (d) by prepaid recognized next business day delivery
service.  Notices will be effective upon receipt or at a later date stated in
the notice.

 
16.4
Governing Law/Jurisdiction.  This Agreement is governed in all respects by the
laws of the State of Delaware, without regard to its conflicts of laws
principles.  The Parties agree to submit to the jurisdiction of the state and
Federal courts situated in the State of Delaware.

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
23

--------------------------------------------------------------------------------

 
 
16.5
Entire Agreement.  This Agreement contains the entire agreement between the
Parties as to the subject matter hereof and supersedes all prior and
contemporaneous agreements with respect to the subject matter hereof.  This
Agreement may be executed in any number of counterparts, each of which shall be
deemed to be an original, and all of which together shall constitute one and the
same document.  Each Party acknowledges that an original signature or a copy
thereof transmitted by facsimile or by .pdf shall constitute an original
signature for purposes of this Agreement.

 
[remainder of page intentionally left blank]
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
24

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Parties hereto has caused this Commercial
Manufacturing Agreement to be executed by its duly authorized representative
effective as of the date written above.
 

 
LONZA SALES LTD
         
By:
/s/ Syedti Husain
   
Name:
Syedti Husain
   
Title:
Head of Sales and BD
     
By:
/s/ Rachel Corder
   
Name:
Rachel Corder
   
Title:
Senior Legal Counsel






 
PHARMACYCLICS, INC.
         
By:
/s/ Robert W. Duggan
   
Name:
Robert W. Duggan
   
Title:
Chief Executive Officer and Chairman
               

 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
25

--------------------------------------------------------------------------------

 


APPENDIX A
Project Plan A - 1
 
[**]
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
26

--------------------------------------------------------------------------------

 
 
APPENDIX B
Quality Agreement

 
[**]
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
27

--------------------------------------------------------------------------------

 
 
APPENDIX C
 
Specifications
 
[**]
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
28

--------------------------------------------------------------------------------

 
 
APPENDIX D
 
Raw Materials Specifications
 
[**]
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
29

--------------------------------------------------------------------------------

 
 
APPENDIX E
 
Pricing Schedule
 


[**]
 
[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
30

--------------------------------------------------------------------------------

 
 